Exhibit 10.39

 

   August 24, 2011 To:   

CACI International Inc

1100 North Glebe Road

Arlington, VA 22201

   Attn: Thomas A. Mutryn, CFO and Treasurer    Telephone: (703) 841-4488 From
   Bank of America, N.A.    c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated    Bank of America Tower at One Bryant Park    New York, NY 10036
   Attn: John Servidio    Telephone: 646-855-6770    Facsimile: 704-208-2869 Re:
   Issuer Forward Repurchase Transaction    (BofAML Reference Number: 118359165)

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Bank of America, N.A.
(“BofA”) and CACI International Inc (“Counterparty”) on the Trade Date specified
below (the “Transaction”). The terms of the Transaction shall be set forth in
this Confirmation. This Confirmation shall constitute a “Confirmation” as
referred to in the ISDA Master Agreement specified below.

 

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.

 

This Confirmation evidences a complete and binding agreement between BofA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation; provided, however, that no
transaction now existing or hereafter entered into between BofA and Counterparty
shall constitute a Specified Transaction for purposes of the Agreement). The
Transaction shall be the only Transaction under the Agreement and shall not
constitute a “Transaction” (as such term is defined in the ISDA Form) under any
other agreement, including any ISDA Master Agreement currently existing or
entered into from time to time between BofA and Counterparty

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

  

Trade Date:

  

August 24, 2011

Pursuant to Rule 24b-2 under the Securities and Exchange Act of 1934, as
amended, portions of Annex B to this Confirmation have been omitted from the
version filed, pursuant to Item 601(b)(10) of Regulation S-K, as Exhibit
10.[    ] to the Registrant’s Quarterly Report on Form 10-Q for the quarter
ended September 30, 2011.

Seller:

   BofA

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty, par value USD 0.10 per share (Ticker
Symbol: “CACI”)

Prepayment:

   Applicable

Prepayment Amount:

   As provided in Annex B to this Confirmation.

Prepayment Date:

   As provided in Annex B of this Confirmation.

Exchange:

   New York Stock Exchange

Related Exchange(s):

   All Exchanges

Calculation Agent:

   Bank of America, N.A., which shall make all calculations, adjustments and
determinations required pursuant to this Transaction in accordance with Section
1.40 of the Equity Definitions. The Calculation Agent shall provide, upon
request of Counterparty, a schedule of all calculations, adjustments and
determinations in reasonable detail in a spreadsheet or other customary
numerical format and in a timely manner, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models used
by it for any such calculation, adjustment or determination or any information
that the Calculation Agent is required by applicable law, regulation or contract
to keep confidential. Valuation Terms:   

Averaging Dates:

   Each of the consecutive Exchange Business Days commencing on, and including,
the Initial Averaging Date and ending on, and including, the Final Averaging
Date.

Initial Averaging Date:

   As provided in Annex B of this Confirmation.

Final Averaging Date:

   The Scheduled Final Averaging Date; provided that BofA shall have the right,
in its absolute discretion, at any time to accelerate the Final Averaging Date
to any date that is on or after the Scheduled Earliest Acceleration Date by
written notice to Counterparty no later than 9:00 P.M., New York City time, on
the Exchange Business Day immediately following the accelerated Final Averaging
Date.

Scheduled Final Averaging Date:

   As provided in Annex B to this Confirmation.

Scheduled Earliest Acceleration Date:

   As provided in Annex B to this Confirmation.

Valuation Date:

   The Final Averaging Date.

 

2



--------------------------------------------------------------------------------

Averaging Date Disruption:

   Modified Postponement, provided that notwithstanding anything to the contrary
in the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may, if appropriate in light of market conditions,
regulatory considerations or otherwise, take any or all of the following
actions: (i) postpone the Scheduled Final Averaging Date in accordance with
Modified Postponement (as modified herein) and/or (ii) determine that such
Averaging Date is a Disrupted Day only in part, in which case the Calculation
Agent shall (x) determine the VWAP Price for such Disrupted Day based on Rule
10b-18 eligible transactions in the Shares on such Disrupted Day taking into
account the nature and duration of such Market Disruption Event and (y)
determine the Settlement Price based on an appropriately weighted average
instead of the arithmetic average described under “Settlement Price” below. Any
Exchange Business Day on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be an
Exchange Business Day; if a closure of the Exchange prior to its normal close of
trading on any Exchange Business Day is scheduled following the date hereof,
then such Exchange Business Day shall be deemed to be a Disrupted Day in full.
Section 6.6(a) of the Equity Definitions is hereby amended by replacing the word
“shall” in the fifth line thereof with the word “may,” and by deleting clause
(i) thereof, and Section 6.7(c)(iii)(A) of the Equity Definitions is hereby
amended by replacing the word “shall” in the sixth and eighth line thereof with
the word “may.”

Market Disruption Events:

   Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting
the words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

Regulatory Disruption:

   Any event that BofA, in its reasonable discretion, based on the advice of
counsel, determines makes it appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures for BofA to
refrain from or decrease any market activity in connection with the Transaction.
BofA shall notify Counterparty as soon as reasonably practicable that a
Regulatory Disruption has occurred and the Averaging Dates affected by it.

 

3



--------------------------------------------------------------------------------

Settlement Terms:   

Initial Shares:

   As provided in Annex B to this Confirmation.

Initial Share Delivery:

   On the Initial Share Delivery Date, BofA shall deliver to Counterparty the
Initial Shares.

Initial Share Delivery Date:

   As provided in Annex B of this Confirmation.

Initial Price:

   As provided in Annex B of this Confirmation.

Settlement Date:

   The date that falls three Exchange Business Days following the Valuation
Date.

Settlement:

   On the Settlement Date (x) if the True-Up Amount is a negative number,
Counterparty shall make a cash payment to BofA in an amount equal to the
absolute value of the True-Up Amount, subject to the provisions opposite the
caption “Counterparty Share Settlement” below, (y) if the True-Up Amount is a
positive number, BofA shall make a cash payment to Counterparty in an amount
equal to the True-Up Amount, subject to the provisions opposite the caption
“BofA Share Settlement” below, and (z) if the True-Up Amount is zero, neither
Counterparty nor BofA shall be required to make any payment or delivery to the
other.

Counterparty Share Settlement:

   If the True-Up Amount is a negative number, Counterparty may elect, in lieu
of making a cash payment to BofA in an amount equal to the True-Up Amount for
the “Net Share Settlement Provisions” set forth in paragraphs 1 through 4 of
Annex A to apply to the entire True-Up Amount, so long as Counterparty notifies
BofA in writing of such election on or prior to the Settlement Notice Date.

BofA Share Settlement:

   If the True-Up Amount is a positive number, Counterparty may elect to receive
from BofA, in lieu of any cash payment from BofA equal to the True-Up Amount, a
number of Shares equal to the True-Up Share Amount, so long as:   

(x)    Counterparty makes the “Election Representations” below in writing to
BofA as of the date of, and in connection with, such election by Counterparty to
receive Shares in settlement of the Transaction;

  

(y)    at the time of such election, Counterparty provides to BofA a written
statement that the representations contained in Section 7(a)(i) and Section
7(a)(vii) of this Confirmation are true and correct as of (and as if made on)
the date of such election; and

  

(z)    Counterparty notifies BofA in writing of such election on or prior to the
Settlement Notice Date.

   If Counterparty validly so elects to receive from BofA, in lieu of any cash
payment from BofA equal to the True-Up Amount, a number of Shares equal to the
True-Up Share Amount, such Shares shall be delivered to Counterparty by BofA on
the Exchange Business Day immediately following the last True-Up Valuation Date.

 

4



--------------------------------------------------------------------------------

Election Representations:

   As of the date of an election by Counterparty to receive a Share delivery
from BofA pursuant to the provisions opposite the caption “BofA Share
Settlement” above, (x) Counterparty represents to BofA that it has all necessary
corporate power and authority to make such election and to perform its
obligations upon such election, and (y) Counterparty represents to BofA that
such election, and any payment or receipt of delivery in connection therewith,
have been duly authorized by all necessary corporate action on Counterparty’s
part.

Settlement Notice Date:

   The date that falls two Exchange Business Days following the Valuation Date.

True-Up Amount:

   An amount equal to (i) the Prepayment Amount minus (ii) the Initial Shares
multiplied by the Settlement Price.

True-Up Share Amount:

   True-Up Amount divided by the True-Up Valuation Price.

True-Up Valuation Price:

   The arithmetic average of the VWAP Prices for all True-Up Valuation Dates
plus USD 0.02, and subject to Averaging Date Disruption, determined as if each
True-Up Valuation Date were an Averaging Date (with Averaging Date Disruption
applying as if the last True-Up Valuation Date were the Final Averaging Date and
the True-Up Valuation Price were the Settlement Price).

True-Up Valuation Dates:

   Up to five (5) Scheduled Trading Days beginning on the Settlement Date;
provided that BofA shall take into account market conditions at the time
(including, but not limited to, liquidity) and any applicable regulatory
considerations in a good faith commercially reasonable manner. BofA may, based
on the advice of counsel, extend the dates noted above in a commercially
reasonable manner.

Settlement Price:

   The arithmetic average of the VWAP Prices for all Averaging Dates minus the
Discount.

VWAP Price:

   For any Averaging Date, the Rule 10b-18 dollar volume weighted average price
per Share for such day based on transactions executed during such day, as
reported on Bloomberg Page “CACI.Q <Equity> AQR SEC” (or any successor thereto)
or, in the event such price is not so reported on such day for any reason or is
manifestly incorrect, as reasonably determined by the Calculation Agent using a
volume weighted method.

Discount:

   As provided in Annex B to this Confirmation.

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

Other Applicable Provisions:

   To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations,

 

5



--------------------------------------------------------------------------------

   limitations or requirements under applicable securities laws arising as a
result of the fact that Counterparty is the Issuer of the Shares) and 9.12 of
the Equity Definitions will be applicable as if “Physical Settlement” applied to
the Transaction. Dividends:   

Dividend:

   Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions. Share Adjustments:   

Method of Adjustment:

   Calculation Agent Adjustment; provided that the declaration or payment of
Dividends shall not be a Potential Adjustment Event.    It shall constitute an
additional Potential Adjustment Event if the Scheduled Final Averaging Date is
postponed pursuant to “Averaging Date Disruption” above, in which case the
Calculation Agent may, in its commercially reasonable discretion, adjust any
relevant terms of the Transaction as the Calculation Agent determines
appropriate to account for the economic effect on the Transaction of such
postponement. Extraordinary Events:   

Consequences of Merger Events:

  

(a) Share-for-Share:

  

Modified Calculation Agent Adjustment

(b) Share-for-Other:

  

Cancellation and Payment

(c) Share-for-Combined:

  

Component Adjustment

Tender Offer:

  

Applicable

Consequences of Tender Offers:

  

(a) Share-for-Share:

  

Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

  

Modified Calculation Agent Adjustment

Composition of Combined Consideration:

  

Not Applicable

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “Announcement Date.” An Announcement Event
shall be an “Extraordinary Event” for purposes of the Equity Definitions, to
which Article 12 of the Equity Definitions is applicable.

Announcement Event:

   The occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).

Announcement Date:

   The date of the first public announcement in relation to an Acquisition
Transaction, or any publicly announced change or amendment to the announcement
giving rise to an Announcement Date.

 

6



--------------------------------------------------------------------------------

Provisions applicable to Merger Events and Tender Offers:

   The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that (i) any determination as to whether (A) the
adoption of or any change in any applicable law or regulation (including, for
the avoidance of doubt and without limitation, (x) any tax law or (y) adoption
or promulgation of new regulations authorized or mandated by existing statute)
or (B) the promulgation of or any change in the interpretation by any court,
tribunal or regulatory authority with competent jurisdiction of any applicable
law or regulation (including any action taken by a taxing authority), in each
case, constitutes a “Change in Law” shall be made without regard to Section 739
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii)
of the Equity Definitions is hereby amended by replacing the parenthetical
beginning after the word “regulation” in the second line thereof the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.

Failure to Deliver:

   Applicable

Insolvency Filing:

   Applicable

 

7



--------------------------------------------------------------------------------

Hedging Disruption:

   Applicable

Increased Cost of Hedging:

   Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   As provided in Annex B to this Confirmation.

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   As provided in Annex B to this Confirmation.

Hedging Party:

   For all applicable Potential Adjustment Events and Extraordinary Events, BofA

Determining Party:

   For all Extraordinary Events, BofA

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

  

Applicable

Additional Acknowledgments:

   Applicable 3. Account Details:   

(a) Account for delivery of Shares to Counterparty:

   To be provided upon request.

(b) Account for payments to Counterparty:

   To be provided upon request.

(c) Account for payments to BofA:

  

Bank of America

  

New York, NY

  

SWIFT: BOFAUS3N

  

Bank Routing: 026-009-593

  

Account Name: Bank of America

  

Account No.: 0012334-61892

  

 

4. Offices:

 

(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party

 

(b) The Office of BofA for the Transaction is:

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

Bank of America Tower at One Bryant Park

New York, NY 10036

 

5. Notices: For purposes of this Confirmation:

 

(a) Address for notices or communications to Counterparty:

 

CACI International Inc

1100 North Glebe Road

Arlington, VA 22201

Attn: Thomas A. Mutryn, CFO and Treasurer

Telephone: (703) 841-4488

 

8



--------------------------------------------------------------------------------

(b) Address for notices or communications to BofA:

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

Bank of America Tower at One Bryant Park

New York, NY 10036

Attn: John Servidio

Telephone: 646-855-7127

Facsimile: 704-208-2869

 

6. Additional Provisions Relating to Transactions in the Shares.

 

(a) Counterparty acknowledges and agrees that the Initial Shares delivered on
the Initial Share Delivery Date may be sold short to Counterparty. Counterparty
further acknowledges and agrees that BofA may, during (i) the period from the
date hereof to the Valuation Date and (ii) the period from and including the
first True-Up Valuation Date to and including the last True-Up Valuation Date,
if any, (together, the “Relevant Period”), purchase Shares in connection with
the Transaction, which Shares may be used to cover all or a portion of such
short sale or may be delivered to Counterparty. Such purchases will be conducted
independently of Counterparty. The timing of such purchases by BofA, the number
of Shares purchased by BofA on any day, the price paid per Share pursuant to
such purchases and the manner in which such purchases are made, including
without limitation whether such purchases are made on any securities exchange or
privately, shall be within the absolute discretion of BofA. It is the intent of
the parties that the Transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the parties agree that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c), and Counterparty
shall not take any action that results in the Transaction not so complying with
such requirements. Without limiting the generality of the preceding sentence,
Counterparty acknowledges and agrees that (A) Counterparty does not have, and
shall not attempt to exercise, any influence over how, when or whether BofA
effects any purchases of Shares in connection with the Transaction, (B) during
the period beginning on (but excluding) the date of this Confirmation and ending
on (and including) the last day of the Relevant Period, neither Counterparty nor
its officers or employees shall, directly or indirectly, communicate any
information regarding Counterparty or the Shares to any employee of BofA or its
Affiliates responsible for trading the Shares in connection with the
transactions contemplated hereby, (C) Counterparty is entering into the
Transaction in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 promulgated under the Exchange Act and (D) Counterparty will not alter or
deviate from this Confirmation or enter into or alter a corresponding hedging
transaction with respect to the Shares. Counterparty also acknowledges and
agrees that any amendment, modification, waiver or termination of this
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no such amendment, modification or waiver shall be made at
any time at which Counterparty or any officer or director of Counterparty is
aware of any material nonpublic information regarding Counterparty or the
Shares.

 

(b) Counterparty agrees that neither Counterparty nor any of its Affiliates or
agents shall take any action that would cause Regulation M to be applicable to
any purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the Relevant Period.

 

(c) Counterparty shall, at least one day prior to the first day of the Relevant
Period, notify BofA of the total number of Shares purchased in Rule 10b-18
purchases of blocks pursuant to the once-a-week block exception contained in
Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week

 

9



--------------------------------------------------------------------------------

in which the first day of the Relevant Period occurs (“Rule 10b-18 purchase”,
“blocks” and “affiliated purchaser” each being used as defined in Rule 10b-18),
which notice shall be substantially in the form set forth as Appendix A hereto.

 

(d) During the Relevant Period, Counterparty shall (i) notify BofA prior to the
opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended (the “Securities Act”) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
BofA following any such announcement that such announcement has been made, and
(iii) promptly deliver to BofA following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify BofA of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement may result in a Regulatory Disruption and may
cause the Relevant Period to be suspended. Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6(a) above.

 

(e) Without the prior written consent of BofA (such consent not to be
unreasonably withheld, conditioned or delayed), Counterparty shall not, and
shall cause its Affiliates and affiliated purchasers (each as defined in Rule
10b-18) not to, directly or indirectly (including, without limitation, by means
of a cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable for Shares during the
Relevant Period.

 

(f) Notwithstanding anything to the contrary in this Confirmation, the Agreement
or the Definitions, under no circumstances will the Payment Obligation (as
defined in Section 10(a) of this Confirmation) payable in connection with any
early termination or cancellation of the Transaction (including termination or
cancellation due to an Extraordinary Event or an Additional Termination Event)
include the effects of any Dividends declared or paid by Counterparty.

 

7. Representations, Warranties and Agreements.

 

(a) In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, BofA as follows:

 

(i) As of the Trade Date, and as of the date of any election by Counterparty of
the Share Termination Alternative under (and as defined in) Section 10(a) below,
(A) none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that BofA is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC

 

10



--------------------------------------------------------------------------------

Topic 480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives
and Hedging – Contracts in Entity’s Own Equity (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

 

(iii) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

(iv) Prior to the Trade Date, Counterparty shall deliver to BofA a resolution of
Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as BofA shall reasonably request. Prior to any
election by Counterparty to (x) make a cash payment to BofA pursuant to the
provisions opposite the caption “Counterparty Cash Settlement” above or
(y) receive a Share delivery from BofA pursuant to the provisions opposite the
caption “BofA Share Settlement” above, Counterparty shall deliver to BofA a
resolution of Counterparty’s board of directors authorizing such election (and
related payment or receipt of delivery, as the case may be) and such other
certificate or certificates as BofA shall reasonably request. Counterparty has
publicly disclosed on May 2, 2011 its intention to institute a program for the
acquisition of Shares.

 

(v) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.

 

(vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

(vii) On the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date, Counterparty is not, or will not be, “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the corporate laws of
the jurisdiction of its incorporation.

 

(viii) No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of BofA or its affiliates owning or holding (however defined) Shares.

 

(ix) Counterparty shall not declare or pay any Dividend (as defined above) to
holders of record as of any date occurring prior to the Settlement Date.

 

(x) Counterparty understands no obligations of BofA to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of BofA or any governmental agency.

 

(b) Each of BofA and Counterparty agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended.

 

(c) Counterparty acknowledges that the offer and sale of the Transaction to it
is intended to be exempt from registration under the Securities Act, by virtue
of Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
BofA that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

11



--------------------------------------------------------------------------------

(d) Counterparty agrees and acknowledges that BofA is a “financial institution,”
“swap participant” and “financial participant” within the meaning of Sections
101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties hereto
further agree and acknowledge that it is the intent of the parties that (A) this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) BofA is entitled
to the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 

8. Agreements and Acknowledgements Regarding Hedging.

 

Counterparty acknowledges and agrees that:

 

(a) During the Relevant Period, BofA and its Affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Transaction;

 

(b) BofA and its Affiliates also may be active in the market for Shares other
than in connection with hedging activities in relation to the Transaction;

 

(c) BofA shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Settlement Price and/or the VWAP Price; and

 

(d) Any market activities of BofA and its Affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.

 

9. Special Provisions regarding Transaction Announcements.

 

(a) If a Transaction Announcement occurs on or prior to the Settlement Date,
then the Calculation Agent shall adjust the Discount in a commercially
reasonable manner to take into account the occurrence of such Transaction
Announcement and its impact on the Transaction. If a Transaction Announcement
occurs after the Trade Date but prior to the Scheduled Earliest Acceleration
Date, the Scheduled Earliest Acceleration Date shall be adjusted to be the date
of such Transaction Announcement.

 

(b) “Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty or any of its subsidiaries
has entered into an agreement, a letter of intent or an understanding to enter
into an Acquisition Transaction, (iii) the announcement of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction, or (iv) any other
announcement that in the reasonable judgment of the Calculation Agent may result
in an Acquisition Transaction. For the avoidance of doubt, announcements as used
in this definition of Transaction Announcement refer to any public announcement
whether made by the Issuer or a third party.

 

“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction involving the merger of Counterparty with or into any third party,
(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding

 

12



--------------------------------------------------------------------------------

share exchange or other similar transaction, (iv) any acquisition, lease,
exchange, transfer, disposition (including by way of spin-off or distribution)
of assets (including any capital stock or other ownership interests in
subsidiaries) or other similar event by Counterparty or any of its subsidiaries
where the aggregate consideration transferable or receivable by or to
Counterparty or its subsidiaries exceeds 15% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction pursuant to Rule 14e-2 under the Exchange Act.

 

10. Other Provisions.

 

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If either party would owe the other party any amount
pursuant to Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy or to
require BofA to satisfy, as the case may be, any such Payment Obligation, in
whole or in part, by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to BofA, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that if BofA would owe Counterparty
the Payment Obligation and Counterparty does not elect to require BofA to
satisfy such Payment Obligation by the Share Termination Alternative in whole,
BofA shall have the right, in its sole discretion, to elect to satisfy any
portion of such Payment Obligation that Counterparty has not so elected by the
Share Termination Alternative, notwithstanding Counterparty’s failure to elect
or election to the contrary; and provided further that Counterparty shall not
have the right to so elect (but, for the avoidance of doubt, BofA shall have the
right to so elect) in the event of (i) an Insolvency, a Nationalization, a
Merger Event or a Tender Offer, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash or (ii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party, which Event of Default or
Termination Event resulted from an event or events within Counterparty’s
control. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the Merger Date, Tender
Offer Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable, with respect to
the Payment Obligation or such portion of the Payment Obligation for which the
Share Termination Alternative has been elected (the “Applicable Portion”):

 

Share Termination Alternative:    Applicable and means, if delivery pursuant to
the Share Termination Alternative is owed by BofA, that BofA shall deliver to
Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.2, 12.3, 12.6,
   12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement,
as applicable, or such later date as the Calculation Agent may reasonably
determine (the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation or the Applicable Portion, as the case may be. If delivery pursuant
to the Share Termination Alternative is owed by Counterparty, the “Net Share
Settlement Provisions” set forth in paragraphs 1 through 4 of Annex A shall
apply as if such delivery were a settlement of the Transaction pursuant to
Section 2, the Settlement Date were the Early Termination Date, the True-Up
Amount were zero (0) minus the Payment Obligation (or the Applicable Portion, as
the case may be) owed by Counterparty, and “Shares” as used in Annex A were
replaced by “Share Termination Delivery Units.”

 

13



--------------------------------------------------------------------------------

Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
(or the Applicable Portion, as the case may be) divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price. Share Termination
Unit Price:    The value of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to the parties at the time of notification of the Payment Obligation.
Share Termination Delivery Unit:    In the case of a Termination Event, Event of
Default, Delisting or Additional Disruption Event, one Share or, in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, one Share or a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable
Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws
arising as a result of the fact that Counterparty is the issuer of the Shares or
any portion of the Share Termination Delivery Units) and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”.

 

(b) Equity Rights. BofA acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

 

(c) Indemnification. In the event that BofA or the Calculation Agent or any of
their Affiliates becomes involved in any capacity in any action, proceeding or
investigation brought by or against any person in connection with this
Confirmation, Counterparty shall reimburse BofA or the Calculation Agent or such
Affiliate for its reasonable legal out-of-pocket expenses (including the cost of
any investigation and preparation) incurred in connection therewith within 30
calendar days of receipt of notice of such expenses, except if such action,
proceeding or investigation is the result of the gross negligence, willful
misconduct or bad faith of BofA, the Calculation Agent or any of their
Affiliates. Counterparty shall indemnify and hold

 

14



--------------------------------------------------------------------------------

BofA or the Calculation Agent or such Affiliate harmless against any losses,
claims, damages or liabilities to which BofA or the Calculation Agent or such
Affiliate may become subject in connection with any such action, proceeding or
investigation except if such action, proceeding or investigation is the result
of the gross negligence, willful misconduct or bad faith of BofA, the
Calculation Agent or any of their Affiliates. The reimbursement and indemnity
obligations of Counterparty under this Section 10(c) shall be in addition to any
liability that Counterparty may otherwise have, shall extend upon the same terms
and conditions to the partners, directors, officers, agents, employees and
controlling persons (if any), as the case may be, of BofA or the Calculation
Agent and their Affiliates and shall be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of Counterparty,
BofA or the Calculation Agent, any such Affiliate and any such person.
Counterparty also agrees that neither BofA, the Calculation Agent nor any of
such Affiliates, partners, directors, officers, agents, employees or controlling
persons shall have any liability to Counterparty for or in connection with any
matter referred to in this Confirmation except to the extent that any losses,
claims, damages, liabilities or expenses incurred by Counterparty result from
the gross negligence, willful misconduct or bad faith of BofA or the Calculation
Agent or a breach by BofA or the Calculation Agent of any of its
representations, warranties, agreements, covenants or obligations under this
Confirmation or the Agreement. The foregoing provisions shall survive any
termination or completion of the Transaction.

 

(d) Staggered Settlement. If BofA would owe Counterparty any Shares pursuant to
the “Settlement Terms” above, BofA may, if BofA determines it would be advisable
to do so based upon the advice of counsel, by notice to Counterparty on or prior
to the Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, BofA will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Settlement Terms” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
BofA will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that BofA would
otherwise be required to deliver on such Nominal Settlement Date.

 

(e) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

 

(f) Transfer and Assignment. BofA may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, to any of
its Affiliates without the consent of Counterparty.

 

(g) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

 

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “an economic effect on the
relevant Transaction”;

 

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing
such latter phrase with the words “(and, for the avoidance of doubt, adjustments
may be made to account solely for changes in volatility, stock loan rate or
liquidity relative to the relevant Shares)”;

 

15



--------------------------------------------------------------------------------

(iii) Section 11.2(e)(v) of the Equity Definitions is hereby amended by adding,
immediately following the word “Shares”, the words “other than any purchase by
Counterparty of Shares delivered by BofA pursuant to this Transaction, any
acquisition of Shares by Counterparty under its employee benefit plans or any
acquisition of shares pursuant to stock repurchase plans publicly announced
prior to the Trade Date”; for the avoidance of doubt, the issuance of stock
options in the Shares or the planned repurchase of shares consistent with past
practice or as previously disclosed in reports filed with the U.S. Securities
and Exchange Commission prior to the Trade Date shall not result in a Potential
Adjustment Event.

 

(iv) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “economic effect on the
relevant Transaction”;

 

(v) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at BofA’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that issuer”;

 

(vi) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

 

(vii) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

 

(h) Additional Termination Event. It shall constitute an Additional Termination
Event, with respect to which Counterparty shall be the sole Affected Party, the
Transaction shall be the sole Affected Transaction and BofA shall be the party
entitled to designate an Early Termination Date, if Counterparty shall declare
or pay any Dividend to holders of record on any date occurring prior to the
Settlement Date.

 

(i) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(k) Designation by BofA. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, BofA
(the “Designator”) may designate any of its Affiliates (the “Designee”) to
deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.

 

(l) Termination Currency. The Termination Currency shall be USD.

 

(m) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BOFA HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR

 

16



--------------------------------------------------------------------------------

OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BOFA
OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(n) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

17



--------------------------------------------------------------------------------

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.

 

Yours sincerely, BANK OF AMERICA, N.A. By:  

/s/ Jake Mendelsohn

Name:   Jake Mendelsohn Title:   Managing Director

 

Confirmed as of the date first above written: CACI INTERNATIONAL INC By:  

/s/ Thomas A. Mutryn

Name:   Thomas A. Mutryn Title:   EVP & CFO



--------------------------------------------------------------------------------

APPENDIX A

 

[CACI International Inc Letterhead]

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

Bank of America Tower at One Bryant Park

New York, New York 10036

Attn: John Servidio

 

  Re: Issuer Forward Repurchase Transaction

 

Ladies and Gentlemen:

 

In connection with our entry into a confirmation between you and us dated as of
August 24, 2011 (the “Confirmation”), we hereby represent that set forth below
is the total number of shares of our common stock purchased by or for us or any
of our affiliated purchasers in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception contained in Rule 10b-18(b)(4) (all defined in Rule
10b-18 under the Securities Exchange Act of 1934, as amended) during the four
full calendar weeks immediately preceding the first day of the Relevant Period
(as defined in the Confirmation) and the week during which the first day of the
Relevant Period occurs:

 

    

Monday’s


Date

  

Friday’s


Date

   Share
Number  

Week 4:

   July 25, 2011    July 29, 2011      0   

Week 3:

   August 1, 2011    August 5, 2011      0   

Week 2:

   August 8, 2011    August 12, 2011      0   

Week 1:

   August 15, 2011    August 19, 2011      0   

Current Week:

   August 22, 2011    August 26, 2011      0   

 

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

 

Very truly yours, CACI INTERNATIONAL INC By:  

/s/ Spiro Fotopoulos

  Name: Spiro Fotopoulos   Title: VP/Assistant Secretary



--------------------------------------------------------------------------------

ANNEX A

 

NET SHARE SETTLEMENT PROVISIONS

 

1. Net Share Settlement shall be made (i) by delivery on the Settlement Date
(such date, the “Net Share Settlement Date”) of a number of Shares (the
“Restricted Payment Shares”) with a value equal to the absolute value of the
True-Up Amount, with such Shares’ value based on the realizable market value
thereof to BofA (which value shall take into account an illiquidity discount
resulting from the fact that the Restricted Payment Shares will not be
registered for resale), as determined by the Calculation Agent (the “Restricted
Share Value”), and paragraph 2 of this Annex A shall apply to such Restricted
Payment Shares, and (ii) by delivery of the Make-Whole Payment Shares as
described in paragraph 3 below.

 

2. (a) All Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to BofA (or any affiliate of BofA designated by BofA) pursuant to the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof.

 

(b) As of or prior to the date of delivery, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, BofA and any potential purchaser of any such Shares from
BofA (or any affiliate of BofA designated by BofA) identified by BofA shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for private
placements of equity offerings of its size (including, without limitation, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them).

 

(c) As of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with BofA (or any affiliate of BofA designated by
BofA) in connection with the private placement of such Shares by Counterparty to
BofA (or any such affiliate) and the private resale of such Shares by BofA (or
any such affiliate), substantially similar to private placement purchase
agreements customary in scope for private placements of equity offerings of its
size, in form and substance commercially reasonably satisfactory to BofA, which
Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements of its size relating to the indemnification of BofA and its
affiliates, and shall provide for the payment by Counterparty of all fees and
expenses in connection with such resale, including all fees and expenses of
counsel for BofA, and shall contain representations, warranties and agreements
of Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales.

 

(d) Counterparty shall not take or cause to be taken any action that would make
unavailable either (i) the exemption set forth in Section 4(2) of the Securities
Act for the sale of any Restricted Payment Shares or Make-Whole Payment Shares
by Counterparty to BofA or (ii) an exemption from the registration requirements
of the Securities Act reasonably acceptable to BofA for resales of Restricted
Payment Shares and Make-Whole Payment Shares by the BofA (or an affiliate of
BofA).

 

(e) Counterparty expressly agrees and acknowledges that the public disclosure of
all material information relating to Counterparty is within Counterparty’s
control.

 

3. If Restricted Payment Shares are delivered in accordance with paragraph 2
above, on the Settlement Date, a balance (the “Settlement Balance”) shall be
established with an initial balance equal to the absolute value of the True-Up
Amount. Following the delivery of Restricted Payment Shares or any Make-Whole
Payment Shares, BofA shall sell all such Restricted Payment Shares or Make-Whole
Payment Shares in a commercially reasonable manner. At the end of each Exchange
Business Day upon which sales have been made, the Settlement Balance shall be
reduced by an amount equal to the aggregate proceeds received by BofA or its
affiliate upon the sale of such Restricted Payment Shares or Make-Whole Payment
Shares, less a customary and commercially reasonable private placement fee for
private placements of common stock by similar issuers of similar size. If, on
any Exchange Business Day, all Restricted Payment Shares and Make-Whole Payment
Shares have been sold

 

A-1



--------------------------------------------------------------------------------

and the Settlement Balance has not been reduced to zero, Counterparty shall,
have the option to (i) deliver to BofA or as directed by BofA one Settlement
Cycle following such Exchange Business Day an additional number of Shares (the
“Make-Whole Payment Shares” and, together with the Restricted Payment Shares,
the “Payment Shares”) equal to (x) the Settlement Balance as of such Exchange
Business Day divided by (y) the Restricted Share Value of the Make-Whole Payment
Shares as of such Exchange Business Day or (ii) promptly deliver to BofA cash in
an amount equal to the then remaining Settlement Balance. This provision shall
be applied successively until either the Settlement Balance is reduced to zero
or the aggregate number of Restricted Payment Shares and Make-Whole Payment
Shares equals the Maximum Deliverable Number. If on any Exchange Business Day,
Restricted Payment Shares and Make-Whole Payment Shares remain unsold and the
Settlement Balance has been reduced to zero, BofA shall promptly return such
unsold Restricted Payment Shares or Make-Whole Payment Shares.

 

4. Notwithstanding the foregoing, in no event shall Counterparty be required to
deliver more than the Maximum Deliverable Number of Shares hereunder. “Maximum
Deliverable Number” means the number of Shares set forth as such in Annex B to
this Confirmation. Counterparty represents and warrants to BofA (which
representation and warranty shall be deemed to be repeated on each day from the
date hereof to the date on which resale of such Payment Shares is completed (the
“Final Resale Date”)) that the Maximum Deliverable Number is equal to or less
than the number of authorized but unissued Shares of Counterparty that are not
reserved for future issuance in connection with transactions in such Shares
(other than the transactions under this Confirmation) on the date of the
determination of the Maximum Deliverable Number (such Shares, the “Available
Shares”). In the event Counterparty shall not have delivered the full number of
Shares otherwise deliverable as a result of this paragraph 4 (the resulting
deficit, the “Deficit Shares”), Counterparty shall be continually obligated to
deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent that,
(i) Shares are repurchased, acquired or otherwise received by Counterparty or
any of its subsidiaries after the date hereof (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved or
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify BofA of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter.

 

A-2



--------------------------------------------------------------------------------

ANNEX B

 

Prepayment Amount:

   An amount equal to the product of the Initial Shares and the Initial Price.

Prepayment Date:

   August 29, 2011 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day).

Initial Averaging Date:

   August 25, 2011.

Scheduled Final Averaging Date:

   July 25, 2012 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day).

Scheduled Earliest Acceleration Date:

   January 31, 2012 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day).

Initial Shares:

   4,000,000 Shares

Initial Share Delivery Date:

   August 29, 2011.

Initial Price:

   The closing price of the Shares on the Exchange Business Day immediately
preceding the Prepayment Date.

Discount:

   USD 0.1225

Maximum Stock Loan Rate:

   50 basis points

Initial Stock Loan Rate:

   25 basis points

Maximum Deliverable Number:

   8,000,000 Shares

 

B-1